THE STATE OF TEXAS
                                         MANDATE
TO THE 354TH DISTRICT COURT OF HUNT COUNTY, GREETINGS:
       Before the Court of Appeals for the Sixth Court of Appeals District of Texas, on the 5th
day of August, A.D. 2015, the cause upon appeal to revise or reverse your Judgment was
determined; and therein our said Court made its order in these words:

 Tonya Ann Rodriguez, Appellant                             No. 06-14-00190-CR

                    v.                                      Trial Court No. 29,230

 The State of Texas, Appellee



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Tonya Ann Rodriguez, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.
       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in this
behalf, and in all things to have it duly recognized, obeyed, and executed.
       WITNESS, the Hon. Josh R. Morriss, III, Chief Justice of our said Court of Appeals, with
the seal thereof annexed, at the City of Texarkana, this the 1st day of October, A.D. 2015.

                                                             DEBRA K. AUTREY, Clerk